—In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens *307County (LeVine, J.), dated May 12, 1997, as granted the plaintiffs motion for leave to enter a judgment on the issue of liability and for an inquest on damages, upon the defendant’s default in appearing in the action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Generally, in order to successfully oppose a motion for leave to enter a judgment based on the failure to serve an answer, a defendant must demonstrate a reasonable excuse for the delay and provide a meritorious defense (see, Pumarejo-Garcia v McDonough, 242 AD2d 374; Dinerstein & Lesser v Ambulette Assn., 88 AD2d 945). The defendant failed to demonstrate either and, thus, the plaintiffs motion, inter alia, for leave to enter a judgment upon his default in appearing was properly granted. Bracken, J. P., Santucci, Krausman and Florio, JJ., concur.